Citation Nr: 0216749	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  97-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for degenerative arthritis of the cervical spine.

2.  Entitlement to separate compensable ratings for 
degenerative arthritis of the left shoulder, left hip, and 
right hip or to a combined evaluation in excess of 10 percent 
for the period from March 1, 1987, to March 14, 1996.

3.  Entitlement to an increased (compensable) disability 
rating for degenerative arthritis of the left shoulder, from 
March 15, 1996.

4.  Entitlement to an increased disability rating for 
degenerative arthritis of the lumbar spine, currently rated 
as 10 percent disabling.

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left hip, for the 
period from March 15, 1996, to December 11, 1996.

6.  Entitlement to an increased (compensable) disability 
rating for degenerative arthritis of the right hip, from 
March 15, 1996.

7.  Entitlement to ratings for left knee disability higher 
than 10 percent for degenerative arthritis and 10 percent for 
other impairment.

8.  Entitlement to ratings for right knee disability higher 
than 10 percent for degenerative arthritis and 10 percent for 
other impairment, for the period from March 15, 1996, to 
January 31, 2000.

9.  Entitlement to ratings for right knee disability higher 
than 10 percent for degenerative arthritis and 20 percent for 
other impairment, for the period from February 1, 2000, 
forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
February 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Wilmington, Delaware, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The veteran has appealed several 
rating decisions issued between 1996 and 2002.  He has 
appealed the ratings the RO assigned for various periods for 
disabilities of the cervical spine, left shoulder, lumbar 
spine, left hip, right hip, left knee, and right knee.

In an April 2000 rating decision, the RO granted service 
connection for a right shoulder disability, and assigned a 20 
percent rating effective from February 1, 2000.  The veteran 
has not appealed that rating, and it is not at issue in this 
appeal.

In June 1999, the veteran had a Travel Board hearing before a 
Member of the Board.  In October 2002, the Board informed the 
veteran that the Board Member who had been present at the 
hearing no longer worked at the Board.  The Board informed 
the veteran that he had a right to another hearing, and 
indicated he should reply within thirty days to request a new 
hearing if he wanted one.  The veteran did not respond to the 
Board's letter, and the Board assumes that the veteran does 
not want a new hearing.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Degenerative arthritis of the cervical spine is 
manifested by slight limitation of motion.

3.  During the period from March 1, 1987, to March 14, 1996, 
degenerative arthritis in the left shoulder was not 
manifested by limitation of motion, pain on motion, or other 
impairment.

4.  From March 15, 1996, forward, degenerative arthritis of 
the left shoulder has been manifested by noncompensable 
limitation of motion.

5.  Degenerative arthritis of the lumbar spine is manifested 
by mild to moderate limitation of motion, pain on motion, and 
weakness and fatigability with activity.

6.  During the period from March 1, 1987, to March 14, 1996, 
degenerative arthritis in the left hip was not manifested by 
limitation of motion.

7.  During the period from March 15, 1996, until the December 
11, 1996, degenerative arthritis in the left hip was 
manifested by noncompensable limitation of motion and pain on 
motion.

8.  During the period from March 1, 1987, to March 14, 1996, 
degenerative arthritis in the right hip was not manifested by 
limitation of motion.

9.  From March 15, 1996, forward, degenerative arthritis of 
the right hip has been manifested by noncompensable 
limitation of motion.

10.  Arthritis of the left knee is manifested by 
noncompensable limitation of motion, with pain on motion, 
weakness, fatigability, and increased symptoms with activity.

11.  In addition to arthritis manifestations, the veteran's 
left knee has clicking, crepitus, and weakness, equivalent to 
slight subluxation or instability.

12.  Arthritis of the right knee is manifested by 
noncompensable limitation of motion, with pain on motion, 
weakness, fatigability, and increased symptoms with activity.

13.  During the period from March 15, 1996, to January 31, 
2002, the veteran's right knee had, in addition to arthritis 
manifestations, pain and diminished endurance equivalent to 
slight subluxation or instability.

14.  During the period from February 1, 2000, forward, the 
veteran's right knee had, in addition to arthritis 
manifestations, clicking, a possible joint mouse, periodic 
swelling, occasional locking, crepitus, effusion, laxity of 
one ligament, and a partial thickness tear of the medial 
meniscus, equivalent to moderate subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for degenerative 
arthritis of the cervical spine are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5290 (2002).

2.  For the period from March 1, 1987, to March 14, 1996, the 
criteria for separate compensable ratings for degenerative 
arthritis of the left shoulder, left hip, or right hip; or to 
a combined evaluation in excess of 10 percent were not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003.

3.  For the period from March 15, 1996, forward, the criteria 
for a 10 percent rating for degenerative arthritis of the 
left shoulder are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic 
Codes 5003, 5201 (2002).

4.  The criteria for a 20 percent rating for degenerative 
arthritis of the lumbar spine are met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292 (2002).

5.  For the period from March 15, 1996, until the December 
11, 1996, the criteria for a rating in excess of 10 percent 
for degenerative arthritis of the left hip are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5251-53 (2002).

6.  For March 15, 1996, forward, the criteria for a 10 
percent rating for degenerative arthritis of the right hip 
are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5003, 5251-53.

7.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).

8.  The criteria for a rating in excess of 10 percent for 
subluxation and instability, of the left knee are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2002).

9.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.

12.  For the period from March 15, 1996, to January 31, 2002, 
the criteria for a rating in excess of 10 percent for 
subluxation and instability, of the right knee are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257.

13.  For the period from February 1, 2000, forward, the 
criteria for a rating in excess of 20 percent for subluxation 
and instability, of the right knee are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims for higher ratings for various periods for his 
service-connected disorders of multiple joints and spine.  
The veteran's claims file contains his medical records from 
service, VA, and private sources, including reports of recent 
examinations of the joints and spinal areas addressed in the 
current appeal.  In June 1999, the veteran had a hearing 
before a Member of the Board.  In September 1999, the Board 
remanded the case to the RO for development of evidence 
relevant to the issues on appeal.  The RO completed the 
development directed in the Board's remand.  The veteran has 
not reported the existence of any relevant evidence that is 
not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
issued in September 1987, May 1996, April 1997, April 1999, 
April 2000, June 2000, March 2001, and June 2002, statements 
of the case (SOCs) issued in November 1987 and March 1997, 
supplemental statements of the case (SSOCs) issued in May 
1997, April 2000, and May 2002, and the Board's September 
1999 remand.  These documents together relate the law and 
regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding those claims.  In 
correspondence dated in December 1999, April 2000, and April 
2002, VA informed the veteran and his representative of what 
evidence was needed to substantiate his claims, and whether 
the veteran or the RO would be responsible for obtaining the 
evidence.

II.  Rating Claims

A. Procedural History

In May 1987, the veteran filed a claim for service connection 
for multiple disabilities, including musculoskeletal 
disorders of the right shoulder, back, and knees.  In a 
September 1987 rating decision, the RO granted, effective 
from March, 1, 1987, service connection for degenerative 
arthritis of the cervical spine, lumbar spine, and knees.  
The RO assigned a single disability rating of 10 percent for 
arthritis in all of those areas.  The veteran filed a notice 
of disagreement (NOD) with that rating decision, and the RO 
issued an SOC.  The veteran did not file a substantive 
appeal, however, and thus did not perfect an appeal of that 
decision.

In March 1996, the veteran requested a reevaluation and 
examination for an increase in VA benefits.  He reported 
having problems with his low back and left hip, thigh, and 
knee, and with extending his arms over his head.  In a rating 
decision issued in May 1996, the RO added the left shoulder 
and the hips to the list of joints for which arthritis was 
service connected.  The RO continued a single 10 percent 
rating, effective from March 1, 1987, for arthritis in all of 
the affected joints.

In November 1996, the veteran submitted a NOD with the denial 
of a higher rating for arthritis of the cervical spine, left 
shoulder, lumbar spine, hips, and knees.  In December 1996, 
the veteran requested a temporary 100 percent rating 
following left total hip replacement surgery performed in 
December 1996.

In March 1997, the RO issued an SOC addressing the issue of 
the rating of the cervical spine, left shoulder, lumbar 
spine, right hip, and left and right knees.  In April 1997, 
the RO issued a rating decision assigning a temporary 100 
percent rating for the left hip disability, status post 
replacement, effective from December 12, 1996 to January 31, 
1998.  The RO assigned a 30 percent rating for the left hip 
disability effective from February 1, 1998.  The RO confirmed 
the 10 percent rating for arthritis of the cervical spine, 
left shoulder, lumbar spine, right hip, and knees for the 
period from March 1, 1987, to December 11, 1996.  Effective 
from December 12, 1996, the RO assigned separate, 0 percent 
ratings for arthritis in each of the remaining service-
connected joints: the cervical spine, left shoulder, lumbar 
spine, right hip, left knee, and right knee.

In April 1997, the veteran wrote that he agreed with the 
rating for his left hip, but disagreed with the 0 percent 
rating for his lumbar spine.  He asserted that a 10 percent 
rating should be assigned for his lumbar spine.  In May 1997, 
the RO issued an SSOC addressing the issue of the rating for 
the lumbar spine.

In April 1999, the RO increased the rating for the left hip 
disability to 50 percent, effective from March 30, 1999.  
Also in April 1999, the RO notified the veteran that he was 
scheduled for a Travel Board hearing to address the issue of 
increased ratings for arthritis of multiple joints.

In September 1999, the Board addressed the issue of increased 
ratings for arthritis of the cervical spine, left shoulder, 
lumbar spine, hips, and knees.  The RO remanded the case for 
further development, including identifying and obtaining 
medical records, and obtaining a VA examination of the 
affected joints.

In an April 2000 rating decision, the RO changed the 
effective date for the separate ratings for arthritis of the 
cervical spine, left shoulder, lumbar spine, right hip, right 
knee, and left knee from December 12, 1996, to March 15, 
1996.  The RO continued to assign 0 percent ratings for that 
period for the cervical spine, left shoulder, and right hip.  
The RO increased the rating for the lumbar spine to 
10 percent, effective from March 16, 1996.  The RO proposed 
to decrease the rating for the left hip disability from 50 
percent to 30 percent.  The RO assigned ratings of 20 percent 
rating for arthritis of the left knee and 20 percent for 
arthritis of the right knee, each effective from March 15, 
1996.  Also in April 2000, the RO issued an SSOC addressing 
the ratings of the cervical spine, left shoulder, lumbar 
spine, left hip, right hip, left knee, and right knee.

In a rating decision issued in March 2001, the RO reduced the 
rating for the left hip disability from 50 percent to 30 
percent, effective from February 1, 2001.

In May 2002, the RO issued an SSOC addressing the ratings of 
the cervical spine, left shoulder, lumbar spine, left hip, 
right hip, left knee, and right knee.  In a May 2002 rating 
decision, the RO increased the rating for the left hip 
disability for the period from March 15, 1996, to December 
11, 1996, from 0 percent to 10 percent.  The RO also changed 
the evaluation for each knee to two separate ratings, one for 
impairment of the knee, under Diagnostic Code 5257, and 
another for degenerative joint disease of the knee, under 
Diagnostic Code 5003.  For the left knee, the RO assigned a 
10 percent rating for arthritis, and a 10 percent rating for 
impairment, with both ratings effective from March 15, 1996.  
For the right knee, the RO assigned a 10 percent rating for 
arthritis, effective from March 15, 1996, and for impairment, 
a 10 percent rating effective from March 15, 1996, and a 20 
percent rating effective from February 1, 2000.

In the September 1987 rating decision, the RO established a 
single 10 percent rating as the initial rating for arthritis 
in the cervical spine, lumbar spine, left knee, and right 
knee, .  The 10 percent rating for multiple joints remained 
in effect until March 15, 1996, when the RO assigned separate 
ratings for each joint or spinal area.  The veteran filed a 
NOD with the September 1987 rating decision, but, after the 
RO issued an SOC, he did not file a substantive appeal.  When 
an appeal from a rating decision is not perfected through the 
filing of both a NOD and a substantive appeal, that decision 
becomes final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002).  The decision assigning a single 10 percent rating for 
arthritis in the veteran's cervical spine, lumbar spine, and 
left and right knees became final, and that rating is not on 
appeal before the Board.  The issues before the Board with 
respect to those joints are appeals for increased ratings for 
the period from March 15, 1996, forward.

Service connection for arthritis of the left shoulder, left 
hip, and right hip, was not granted until the May 1996 rating 
decision.  Those disabilities were included in the single 10 
percent rating for arthritis of multiple joints, with the 
rating shown as effective from March 1, 1987.  The veteran 
filed a NOD with the May 1996 rating decision, and the RO 
issued an SOC.  Although it is not clear whether the veteran 
filed a substantive appeal that applies to the May 1996 
rating decision, the RO has treated the ratings assigned in 
May 1996 for the left shoulder and hips as part of the issues 
on appeal.  

The rating assigned for the left shoulder and left and right 
hips assigned in May 1996 is the initial rating for those 
disabilities, and the rating decision that assigned the 
rating was appealed and did not become final.  Therefore, 
with respect to the left shoulder, left hip, and right hip, 
the single 10 percent rating for arthritis of multiple joints 
that was in effect from March 1, 1987, to March 14, 1996, is 
currently before the Board on appeal.

The veteran has continued his appeal of the rating of the 
left hip disability prior to the replacement surgery.  Thus, 
the propriety of the 10 percent rating from March 15, 1996, 
to December 11, 1996, is currently before the Board.  In a 
March 1997 rating decision, the RO assigned a temporary 100 
percent rating for the veteran's left hip disability 
following total hip replacement surgery in December 1996.  
The RO assigned a 30 percent rating for the disability 
following a period of convalescence.  

The RO later increased the rating to 50 percent, and then 
reduced it to 30 percent.  In April 1997, the veteran wrote 
that he agreed with the ratings assigned in the March 1997 
rating decision for his left hip disability.  He has not 
expressed disagreement with the subsequent changes in the 
rating for the left hip.  Therefore, the ratings for the left 
hip disability from December 12, 1996, forward are not on 
appeal before the Board.

B. Evidence Regarding the Disabilities on Appeal

The veteran's service medical records include records of 
treatment for problems with his neck, left shoulder, low 
back, and left and right knees.  In May 1985, he had 
arthroscopy of the left knee, which revealed osteoarthritis.  
The menisci were intact.  X-rays taken during service showed 
degenerative changes in his cervical spine, lumbosacral 
spine, left and right knees.  In late 1986 and early 1987, he 
was seen on several occasions for pain in his neck, with 
numbness in his left arm.

In his May 1987 claim, the veteran reported disorders 
affecting his back, right shoulder, and knees.  The veteran 
had a VA medical examination in July 1987.  He reported 
stiffness in his upper back.  He reported stiffness in a 
shoulder, without specifying which shoulder.  He complained 
of lower back pain, and slight pain in his knees.  

The examiner found that the ranges of motion in all of the 
veteran's joints were normal, with no limitations and no 
deformities.  Cervical spine x-rays showed a possible wedge 
deformity of C5, with otherwise normal vertebral body heights 
and normal intervertebral disc spaces.  On x-rays of both 
shoulders, the visualized bony structures and joint spaces 
were normal, and there was no evidence of calcification in 
the rotator cuffs.  

Lumbar spine x-rays showed mild hypertrophic degenerative 
changes, with vertebral body heights and intervertebral disc 
spaces intact.  X-rays showed narrowing of both knee joints, 
possibly representing degenerative change.  There were spurs 
at both patellae.  The examiner diagnosed degenerative joint 
disease of the spine and knees.

In an October 1987 statement, the veteran indicated that he 
had chronic low back pain and intermittent numbness in his 
right leg.  He asserted that these symptoms limited his 
activities and limited the type of job he could hold.

In a March 1996 statement, the veteran wrote that he was 
unable to extend his arms over his head without experiencing 
pain and loss of strength.  He complained of  pain in his 
left hip, thigh, and knee.

On VA examination in April 1996, the cervical spine had no 
bony tenderness, deformity, or paraspinal muscle spasm.  The 
spinal curvature was normal.  The range of motion was to 30 
degrees of flexion, 10 degrees of extension, and 25 degrees 
of rotation.  

The veteran reported a history of right shoulder injury and 
ongoing right shoulder problems.  He stated that he had no 
problems with his left shoulder.  On examination of the 
shoulders, the examiner found no swelling, tenderness, 
atrophy, or deformity.  The ranges of motion were to 
150 degrees of forward elevation, 150 degrees of abduction, 
30 degrees of adduction, 40 degrees of internal rotation, and 
90 degrees of external rotation.  X-rays of the left shoulder 
showed mild arthritic changes of the acromioclavicular (AC) 
joint.  There was a calcific deposit superior to the head of 
the humerus.  There was no evidence of fracture.

The veteran reported a history of low back pain since 1985, 
without any specific injury.  The examiner noted normal 
curvature of the lumbar spine, with flexion to 70 degrees, 
extension to 0 degrees, and lateral bending to 20 degrees.  
X-rays showed arthritic changes at L3-L4, with a biconcave 
appearance of the disc.

The veteran reported a history of left hip pain since 1984.  
He stated that severe left hip pain made him unable to walk 
more than one block.  The examiner noted that the veteran 
walked slowly, favoring his left hip.  The range of motion in 
the left and right hips was to 100 degrees of flexion, 30 
degrees of extension, 40 degrees of internal rotation, and 50 
degrees of external rotation.  X-rays showed degenerative 
osteoarthritic changes in the hips, minimal in the right hip, 
and moderately severe in the left hip.  The examiner's 
impression was degenerative joint disease of the hips.

The veteran reported having had left knee pain since an 
injury in 1983.  He reported that prolonged standing or 
walking aggravated the pain in his left knee.  He complained 
of occasional pain in his right knee.  The examiner found no 
swelling in the knees.  There was minimal tenderness on 
palpation of the left knee, none on the right.  There was 
minimal crepitus of the left knee, none in the right.  The 
range of motion of the right knee was to 120 degrees of 
flexion and 0 degrees of extension.  X-rays showed mild 
arthritic changes of the left knee.

The claims file contains records of the veteran's treatment 
from 1996 through 1999 by Richard P. DuShuttle, M.D.  In 
October 1996, the veteran saw Dr. DuShuttle for low back pain 
and pain into the left hip and left knee.  The veteran 
reported that the pain had been present intermittently for 
sixteen years, having begun while he was playing softball 
during service.  He stated that he had a grabbing sensation 
in his hip, that he was unable to lift his leg without severe 
pain, and that he sometimes had to drag his leg when walking.  
The veteran indicated that he worked as a materials handling 
supervisor at an Air Force base, and that his job required 
mostly desk work, with some walking, standing, and lifting.  
X-rays revealed moderate degenerative changes of the left hip 
and mild degenerative changes of the right hip.

Dr. DuShuttle's impression was advanced degenerative 
arthritis of the left hip, and sciatica, with a possibility 
of a herniated disc in the lumbosacral spine.  A lumbar spine 
MRI performed in October 1996 revealed stenosis, Schmorl's 
nodes, and disc bulging at the L3-L4 through L5-S1 levels.  
In December 1996, the veteran underwent a surgical total 
replacement of the left hip.  After the surgery, he had 
physical therapy, and remained away from work for three 
months.  

Dr. DuShuttle's treatment notes from January, February, and 
April 1997 indicate that the replaced left hip had minimal 
pain, a good range of motion, and good position of the 
prosthesis.  In a March 1997 statement, the veteran wrote 
than he had constant low back pain.  In February 1997, the 
veteran reported that he had minimal hip pain, but had low 
back and left knee pain.  X-rays of the left knee showed some 
arthritis and calcium deposit.  In April 1997, Dr. DuShuttle 
noted that the veteran walked with a normal gait.  Ongoing 
sciatica and left knee pain were noted in treatment notes in 
1997 and 1998.  On follow-up in March 1998, the veteran 
continued to have a normal gait.  

Dr. DuShuttle found that the left hip replacement was in good 
position.  In April 1999, x-rays showed no malalignment of 
the left hip prosthesis.  In 1999, Dr. DuShuttle saw the 
veteran for problems with his right shoulder and right hand.  
The veteran did not report any problems with his left 
shoulder.  

On VA examination of the veteran's left hip in March 1999, 
the veteran reported intermittent pain.  He did not use a 
cane, but continued to walk with a limp.  He reported greater 
pain with going up or down stairs.  He indicated that his 
left hip had continued to feel better since the replacement 
surgery.  He indicated that he was developing symptoms in his 
right hip.  The examiner found no tenderness of the left hip.  
The range of motion of the left hip was to 90 degrees of 
flexion, 0 degrees of extension, 0 degrees of internal 
rotation, 15 degrees of external rotation, and normal 
abduction and adduction.  There was no evidence of pain or 
tenderness of the left hip.  The examiner commented that the 
veteran's left hip had a functional problem, resulting in 
fatigability, lack of endurance, and weakness.

At his June 1999 hearing, the veteran reported a history of 
injury to the right shoulder in 1969 with ongoing symptoms.  
He stated that, in 1978 or 1979, both of his arms had locked 
up, so that he could not raise them over his head or lower 
them below his waist.  He indicated that he had been treated 
with a cortisone shot to his back area.  He stated that he 
continued to have pain and numbness in his arms with 
activity, such as painting, that required reaching or holding 
his arms up.  He indicated that his problems with his right 
shoulder were worse than those in his left shoulder.

He reported having had low back pain since 1982.  He stated 
that with activity he had numbness in his low back and pain 
down his left leg.  He explained that the low back pain was 
continuous, and that he wore a back brace if he was doing 
prolonged sitting or driving.  He indicated that, prior to 
his left hip replacement surgery, his left hip disorder had 
interfered with his sleep, and had caused him to drag his 
left leg when walking.  He stated that when he had left knee 
surgery in 1985, physicians told him that he could need a 
left knee replacement in ten years.  He complained of ongoing 
pain in both knees.  He said that he could not run because of 
his knee pain, and could not walk more than half a block 
without aggravating the knee pain.

On VA examination in February 2000, the veteran stated that 
he worked in supply requisition, doing mostly desk work, with 
occasional lifting.  He indicated that he did not have any 
neck symptoms.  The range of motion of the cervical spine was 
to 65 degrees of flexion, 55 degrees of extension, 25 degrees 
of bending to each side, and 85 degrees of rotation to each 
side.  Motion of the neck was not painful.  Cervical spine x-
rays showed mild degenerative change.  The examiner indicated 
that he had reviewed the veteran's claims file.  He stated 
that there were records of cervical spine problems in 1986 
and 1987.  He commented that he had not found evidence of 
ongoing problems in that area, and that the area was not 
currently symptomatic.  He concluded that the veteran had 
recovered with no residual symptoms.

The veteran stated that he had not had any problems with his 
left shoulder.  The range of motion of the left shoulder was 
to 155 degrees of forward elevation, 170 degrees of 
abduction, 50 degrees of adduction, 85 degrees of extension, 
70 degrees of external rotation, and internal rotation 
sufficient to bring the hand to the low thoracic region.  The 
examiner indicated that he had reviewed the veteran's claims 
file.  He stated that there were records of left upper 
extremity problems in 1986 and 1987.  He commented that he 
had not found evidence of ongoing problems in that area, and 
that the area was not presently symptomatic.  He concluded 
that the veteran had recovered from the problems with no 
residual symptoms.

The veteran complained of low back pain with occasional 
radiation of pain into the left leg.  He reported that his 
low back gave him trouble bending, exercising, or playing 
sports.  X-rays showed degenerative joint disease at the 
lumbovertebral bodies.  The range of motion of the 
lumbosacral spine was to 95 degrees of flexion, 20 degrees of 
extension, and 30 degrees of bending to each side.  There was 
no significant discomfort on motion.  Straight leg raising 
was negative to 80 degrees bilaterally.  There was no motor 
weakness or sensory deficit to touch in the lower 
extremities.  The examiner's impression was slight lumbar 
spondylosis, with minor symptoms.  The examiner commented 
that the low back disorder would cause minor restriction of 
activity and a minor increase in loss of motion, pain, 
weakness, and fatigability with increased activity.

The veteran reported a history of left hip pain since 1972, 
with worsening over time, and total hip replacement surgery 
in 1996.  He reported that hip pain had restricted his 
ability to stand and walk prior to the replacement surgery.  
He indicated that he was doing well since the surgery.  He 
did not report any significant symptoms in the right hip.  On 
examination, he had a normal gait, and his pelvis was level.  
In both the left and right hips, the range of motion was to 
120 degrees of flexion, 30 degrees of abduction, 20 degrees 
of adduction, and 70 degrees of external rotation.  Internal 
rotation was to 10 degrees in the left hip and 20 degrees in 
the right hip.  A left hip surgical scar was well healed and 
non-tender.  X-rays showed good alignment of the left hip 
replacement, and mild to moderate degenerative joint disease 
of the right hip.  The examiner noted that the left hip 
replacement was subject to deterioration over time, with 
resulting pain, restriction of motion, weakness, and easy 
fatigability.  The examiner commented that the right hip did 
not have significant symptoms and did not cause any 
functional impairment.

The veteran reported having had problems with both knees 
since the early 1970s.  He reported having had left knee 
surgery in 1985.  He reported pain in both knees, swelling 
with activity, and difficulty bending his knees to lift heavy 
items.  The examiner noted a loud, audible snapping from the 
veteran's right knee with walking.  Both knees had motion 
from 0 to 120 degrees.  There was no effusion in the knees, 
and the ligaments were stable in both knees.  There was a 
slight click with motion of the left knee, and a prominent 
click with motion of the right knee.  There was fine crepitus 
on motion of the left knee.  There was no tenderness or pain 
on motion of either knee.  X-rays showed degenerative joint 
disease in both knees.  There was a possible joint mouse in 
the right knee.  The examiner's assessment was mild arthritis 
in the left knee and moderate arthritis in the right knee.  
The examiner commented that the arthritis in the veteran's 
left and right knees caused mild to moderate limitation of 
kneeling, squatting, walking and running and would be 
accompanied by pain, weakened movement and increased 
fatiguability, all of which would be increased with increased 
activity.

On VA examination in April 2002, the veteran reported that he 
had no symptoms in his neck.  The range of motion of the 
cervical spine was to 40 degrees of flexion, 55 degrees of 
extension, 15 degrees of bending to each side, and 85 degrees 
of rotation to each side.  All motions were painless, and 
there was no tenderness about the neck.  The examiner's 
impression was slight cervical spondylosis, not symptomatic.

The veteran stated that his left shoulder was not 
symptomatic, and had not been symptomatic in the past.  The 
range of motion of the left shoulder was to 155 degrees of 
forward elevation, 160 degrees of abduction, 55 degrees of 
adduction, 75 degrees of extension, 60 degrees of external 
rotation, and internal rotation sufficient to bring the hand 
to the low thoracic region.

The veteran indicated no change in low back symptoms since 
the February 2000 examination.  The range of motion of the 
lumbosacral spine was to 70 degrees of flexion, 15 degrees of 
extension, and 20 degrees of bending to each side.  There was 
pain at the end ranges of motion.  There was no tenderness in 
the lower back.  The examiner commented that the lower back 
would experience increased pain, weakness, and fatigability 
with stressful activities, and decreased motion with 
increased pain.

The veteran indicated that he had developed some discomfort 
in his left hip and anterior thigh, together with a little 
pulling and pain at times.  He stated that he continued to 
have no pain in his right hip.  The range of motion of the 
left hip was to 120 degrees of flexion, 45 degrees of 
external rotation, 0 degrees of internal rotation, 45 degrees 
of abduction, and 30 degrees of adduction.  The range of 
motion of the right hip was to 120 degrees of flexion, 
50 degrees of external rotation, 5 degrees of internal 
rotation, 35 degrees of abduction, and 25 degrees of 
adduction.  In both hips, there was no pain with motion and 
no local tenderness.  The examiner commented that the right 
hip arthritis would not be responsible for any functional 
impairment.  He indicated that the left hip disability would 
have increased pain, weakness, and fatigability with 
stressful activities, and decreased motion with increased 
pain.

The veteran reported that, since the February 2000 
examination, his left knee might have become a little weaker, 
and his right knee had worsened, developing swelling 
periodically, and having locking on two occasions.  The left 
knee had motion from 0 to 120 degrees.  The right knee lacked 
5 degrees of full extension, and had flexion to 120 degrees.  
There was small effusion present in the right knee, and none 
in the left.  The anterior cruciate ligament in the right 
knee was lax, and the remaining ligaments in both knees were 
intact.  There was crepitus on motion of both knees.  

An April 2002 MRI of the right knee showed a popliteal cyst 
and a partial thickness tear of the medial meniscus.  The 
examiner commented that the left knee arthritis would not be 
responsible for any functional impairment.  He indicated that 
the right knee would have increased pain, weakness, and 
fatigability with stressful activities, and decreased motion 
with increased pain.

C. Law Regarding Rating Claims

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2002).

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability," and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Subsequently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board is considering staged ratings with regard to the 
initial evaluations assigned for the left shoulder, left hip, 
and right hip disabilities.

VA regulations provide that, in order to accord justice in an 
exceptional case where the criteria provided in the VA rating 
schedule are inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular standards 
of the rating schedule.  Id.  In this case, in the March 1997 
SOC, the RO noted consideration of 38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind.

Degenerative arthritis is rated according to the limitation 
of motion of the affected joints.  If the limitation of 
motion of the affected joints is not compensable under the 
rating schedule, a rating of 10 percent may be assigned for 
each major joint or group of minor joints.  If there is no 
limitation of motion, a 10 percent rating may be assigned if 
two or more major joints or groups of minor joints are 
involved, and a 20 percent rating may be assigned if two or 
more major joints or groups of minor joints are involved and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

For the cervical spine, limitation of motion is rated at 10 
percent if slight, 20 percent if moderate, and 30 percent if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  Limitation 
of motion of the minor shoulder is rated at 20 percent if 
motion of the arm is limited to shoulder level, or to midway 
between the side and shoulder, and 30 percent if it is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Limitation of motion of the lumbar 
spine is rated at 10 percent if slight, 20 percent if 
moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Limitation of motion of the leg at the hip is rated at 10 
percent if extension is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251 (2002).  The rating schedule 
evaluates limitation of flexion at 10 percent if limited to 
45 degrees, 20 percent if limited to 30 degrees, 30 percent 
if limited to 20 degrees, and 40 percent if limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 10 
percent rating is assigned if rotation is limited such that 
the leg cannot toe-out more than 15 degrees, or if adduction 
is limited such that the person cannot cross his legs.  A 20 
percent rating is assigned if abduction is lost beyond 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Limitation of flexion of the knee is rated at 10 percent if 
limited to 45 degrees, 20 percent if limited to 30 degrees, 
and 30 percent if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the knee is 
rated at 10 percent if limited to 10 degrees, 20 percent if 
limited to 15 degrees, 30 percent if limited to 20 degrees, 
40 percent if limited to 30 degrees, and 50 percent if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The VA General Counsel has indicated that instability or 
subluxation of the knee and arthritis of the knee may be 
rated separately.  VAOPGCPREC 23-97.  For each knee, the RO 
has assigned separate rating for arthritis, under Diagnostic 
Code 5003, and for impairment, under Diagnostic Code 5257, 
which includes ratings for recurrent subluxation or lateral 
instability.  Diagnostic Code 5257 provides for ratings of 10 
percent if slight, 20 percent if moderate, and 30 percent if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

D. Analysis of Rating Claims

Cervical spine

The degenerative arthritis in the veteran's cervical spine is 
to be evaluated according to limitation of motion.  VA 
examinations in 1996 through 2002 have shown that the veteran 
has slight limitation of motion of his cervical spine.  
Therefore, a 10 percent rating is warranted under Diagnostic 
Codes 5003 and 5290.  The examinations have not shown that 
his cervical spine arthritis produces pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  There is not evidence that his cervical 
spine arthritis produces marked interference with employment, 
or requires frequent periods of hospitalization, such as 
might warrant referral to the appropriate official for 
consideration of an extraschedular rating.  Thus, while an 
increase to 10 percent rating is warranted, there is no basis 
for a rating in excess of 10 percent.

Left shoulder, Left Hip, Right Hip Prior to March 15, 1996

For the period from March 1, 1987, to March 14, 1996, a 
single 10 percent rating was in effect for arthritis in the 
left shoulder, cervical spine, lumbar spine, left and right 
hips, and left and right knees.  Under Diagnostic Code 5003, 
a combined 10 percent rating may be assigned for two or more 
major joints or groups of minor joints that are affected by 
arthritis but have no limitation of motion.

The May 1987 VA examination is the only medical evidence 
regarding the condition of the veteran's left shoulder during 
that period.  In that VA examination, the examiner found that 
the left shoulder, and the other joints examined, did not 
have limitation of motion.  There was no assertion or other 
evidence that the left shoulder arthritis or arthritis of 
other joints produced occasional incapacitating 
exacerbations.  There is no evidence that the left shoulder 
had pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination during that period.  
Thus, the single 10 percent rating assigned for that period 
for arthritis in the left shoulder and other joints is 
appropriate, and the preponderance of the evidence is against 
a higher rating.

Left Shoulder

There are VA examination findings relevant to the issue of 
the rating for the left shoulder for the period from March 
15, 1996, forward.  X-rays taken in April 1996 show mild 
arthritic changes in that joint.  On examinations in 1996, 
2000, and 2002, the veteran reported that he did not have 
problems with his left shoulder.  The range of motion of that 
shoulder was recorded at each of those examinations.  The 
ranges of motion recorded did not show limitation of motion 
to the degree that would be compensable under Diagnostic Code 
5201.  The ranges of motion were less, however, than the full 
range of motion shown in 38 C.F.R. § 4.71, Plate I (2002).  
The x-ray evidence of arthritis and noncompensable limitation 
of motion of the left shoulder warrant a 10 percent rating 
under Diagnostic Code 5003 for the left shoulder arthritis.

There is no evidence that the left shoulder arthritis has 
produced pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, during 
the period from March 15, 1996, forward.  Thus, there is no 
basis for a rating higher than 10 percent.

For both periods at issue on appeal, from March 1, 1987 to 
March 14, 1996, and from March 15, 1996, forward, there is no 
evidence that the left shoulder arthritis has produced marked 
interference with employment, or required frequent periods of 
hospitalization.  Therefore, there is no basis to refer the 
issue of the left shoulder rating for either period for 
consideration of an extraschedular rating.

On the May 1987 VA examination the veteran did not complains 
of symptoms involving his hips.  The examiner found that the 
ranges of motion of all of the veteran's joints were normal.  
There was no finding of pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination 
of the hip.  There was no assertion or other evidence that 
any left hip disorder or disorder of other joints produced 
occasional incapacitating exacerbations.

In the April 1996 VA examination, the veteran reported a 
history of left hip pain since 1984.  X-rays revealed 
degenerative changes in the left hip, and the examiner noted 
that the veteran favored his left hip when he walked.  
However, there is no evidence of increased disability prior 
to March 15, 1996.  There is also no evidence that the hip 
disorders markedly interfered with employment, or required 
hospitalization, such that the rating schedule would be 
impractical, and referral for an extraschedular rating would 
be warranted.

Lumbar spine

The issue on appeal is entitlement to a rating for lumbar 
spine arthritis in excess of the 10 percent rating currently 
assigned.  VA examinations performed in 1996, 2000, and 2002, 
have shown limitation of motion of the lumbar spine that 
ranges from slight to moderate.  On examination in 2000, 
there was pain at the end ranges of motion.  In examinations 
in 2000 and 2002, the examiner commented that the lower back 
would experience pain, weakness, fatigability, and decreased 
motion with activity.  The evidence indicates the overall 
manifestations of the low back disability produce impairment 
consistent with moderate limitation of motion of the spine.  
Therefore, a 20 percent rating is warranted under Diagnostic 
Code 5292.

Dr. DuShuttle's records note disc bulging in the lumbosacral 
spine.  The veteran has reported intermittent symptoms of 
pain or numbness in the lower extremities, possibly 
associated with his low back disorder.  The medical records 
do not provide a clear diagnosis of intervertebral disc 
syndrome.  Under the rating schedule, intervertebral disc 
syndrome that is moderate, with recurring attacks, is rated 
at 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Therefore, the 20 percent rating warranted for 
lumbar spine arthritis would also be the appropriate rating 
for the veteran's low back disability if it were described as 
intervertebral disc syndrome.

While the veteran and VA examiners have indicated that his 
low back disorder causes some limitation of his activity, it 
has not been shown that the disorder produces marked 
interference with his employment.  He has not been 
hospitalized for his low back disorder.  The manifestations 
of the veteran's low back disorder do not produce exceptional 
or unusual impairment that cannot be practically evaluated 
under the regular rating schedule.  Referral for an 
extraschedular evaluation is not warranted.

Left hip

The rating for the veteran's left hip arthritis effective 
from March 15, 1996, until the December 11, 1996, immediately 
prior to the hip replacement surgery, was eventually 
established as 10 percent.  The April 1996 VA examination and 
Dr. DuShuttle's notes provide evidence of the manifestations 
of the left hip disorder during that period.  The limitations 
of motion shown in the April 1996 VA examination were less 
than the limitation required for a compensable rating under 
Diagnostic Codes 5251 to 5253.  The veteran reported 
considerable impairment of walking due to left hip pain 
during this period, but the medical findings do not assist in 
showing the extent of the additional impairment produced by 
the joint pain.  Therefore, the rating of 10 percent under 
Diagnostic Code 5003, for arthritis with limitation of motion 
to a noncompensable degree, is consistent with the available 
evidence.  Prior to the hip replacement surgery, it was not 
shown that the left hip disability markedly interfered with 
employment.  Referral for an extraschedular rating is not 
warranted.

Right hip

In the period from March 15, 1996, forward, the veteran 
indicated on VA examination in 1999 that he had symptoms in 
his right hip, but did not report right hip symptoms on 
examinations in 2000 and 2002.  In 1996, a VA examiner and 
Dr. DuShuttle each noted x-ray evidence of minimal to mild 
arthritic changes in the right hip.  Ranges of motion of the 
right hip recorded in 1996, 2000, and 2002, do not show 
limitation of motion that would be compensable under 
Diagnostic Codes 5251 to 5253.  On examinations in 2000 and 
2002, however, the range of abduction of the right hip was 
measured as 30 degrees and 35 degrees respectively, short of 
the 45 degrees shown as full abduction of the hip in 
38 C.F.R. § 4.71, Plate II (2002).  As there is limitation of 
motion and x-ray evidence of arthritis, a 10 percent rating 
may be assigned under Diagnostic Code 5003.  There is not 
evidence of pain on motion, weakness, or other impairment 
that would warrant consideration of a rating higher than 10 
percent.  The right hip arthritis has not been shown to 
require hospitalization or to markedly interfere with 
employment, and referral for an extraschedular rating is not 
warranted.

Left and right knees

The veteran's left and right knee disabilities have been 
evaluated through the assignment of separate ratings for 
arthritis and for impairment (subluxation or instability).  
VA examinations in 1996, 2000, and 2002, show limitation of 
motion in both knees, although not a degree of limitation of 
motion that would be compensable under Diagnostic Codes 5260 
or 5261.  While physicians have commented that the arthritis 
in both knees produces increased pain, weakness, and 
fatigability, and decreased motion, with activity, the 
evidence does not indicate that the overall disability due to 
arthritis warrants ratings in excess of 10 percent for 
arthritis in either knee.

Examinations have shown other manifestations of left and 
right disability, which the RO has evaluated as impairment.  
In the left knee, a clicking with motion was noted in 
February 2000, and in April 2002 the veteran reported 
progressive weakness of that knee, and crepitus was present.  
In the right knee, the February 2000 examination revealed a 
prominent click with motion, and a possible joint mouse.  In 
April 2002, the right knee also had periodic swelling, 
occasional locking, crepitus, effusion, and laxity of one 
ligament.  There was MRI evidence of a partial thickness tear 
of the medial meniscus.  The RO has evaluated the impairment 
in addition to arthritis in the left knee as equivalent to 
slight subluxation or instability.  In the right knee, the RO 
evaluated the non-arthritis symptoms as the equivalent of 
slight subluxation or instability from March 16, 1996, to 
January 31, 2000, and as the equivalent of moderate 
subluxation or instability from February 1, 2000, forward.  
Taking all of the non-arthritis symptoms into consideration, 
the record does not show that the impairment of the left and 
right knees warrant ratings greater than those assigned.  
Therefore, claims for higher ratings are denied.

The veteran's knee disability reduce his endurance in 
walking, and make it difficult for him to bend and lift heavy 
objects, as he is sometimes required to do in his work.  
These limitations do not rise to the level of marked 
interference with employment, however, and they are 
adequately compensated by the ratings assigned for arthritis 
and other impairment of the knees.  It is not necessary to 
refer the evaluations of the knees for an extraschedular 
evaluation.


ORDER

Entitlement to a 10 percent rating for degenerative arthritis 
of the cervical spine is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.

Separate compensable ratings for degenerative arthritis of 
the left shoulder, left hip, or right hip; or to a combined 
evaluation in excess of 10 percent for the period from March 
1, 1987, to March 14, 1996 is denied.

Entitlement to a 10 percent rating, from March 15, 1996, 
forward, for degenerative arthritis of the left shoulder is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a 20 percent rating for degenerative arthritis 
of the lumbar spine is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left hip, for the period from 
March 15, 1996, to December 11, 1996, is denied.

Entitlement to a 10 percent rating, from March 15, 1996, 
forward, for degenerative arthritis of the right hip is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for impairment, including subluxation and instability, of the 
left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent, 
for the period from March 15, 1996, to January 31, 2000, for 
subluxation and instability, of the right knee is denied.

Entitlement to a disability rating in excess of 20 percent, 
for the period from February 1, 2000, forward, for 
subluxation and instability, of the right knee is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

